NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


In re Adoption of J.E.C., a child.             )
                                               )
                                               )
D.N.,                                          )
                                               )
                Appellant,                     )
                                               )
v.                                             )      Case No. 2D18-4482
                                               )
C.C.,                                          )
                                               )
                Appellee.                      )
                                               )

Opinion filed August 21, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Lee County; John
S. Carlin, Judge.

Toni A. Butler of Alderuccio & Butler, LLC,
Naples; and Ellen M. Kaplan of Law Offices
of Ellen M. Kaplan, P.A., Coral Springs, for
Appellant.

C.C., pro se.



PER CURIAM.

                Affirmed.

KHOUZAM, C.J., and KELLY and BLACK, JJ., Concur.